Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                         Illinois Official Reports                      the accuracy and
                                                                        integrity of this
                                                                        document
                                 Appellate Court                        Date: 2020.10.30
                                                                        06:43:25 -05'00'



           Ritchie Capital Management, LLC v. McGladrey & Pullen, LLP,
                             2020 IL App (1st) 180806



Appellate Court      RITCHIE CAPITAL MANAGEMENT, LLC; RITCHIE CAPITAL
Caption              MANAGEMENT, SECZ, LTD.; RHONE HOLDING II, LTD.;
                     RITCHIE MULTI-STRATEGY TRADING, LTD.; RITCHIE
                     MULTI-STRATEGY GLOBAL, LTD.; RITCHIE MULTI-
                     STRATEGY GLOBAL TRADING, LTD.; RITCHIE MULTI-
                     STRATEGY GLOBAL TRADING LLC.; RITCHIE MULTI-
                     STRATEGY (CAYMAN), LTD.; RITCHIE STRUCTURED
                     MULTI-MANAGER, LTD.; RITCHIE MULTI-MANAGER
                     TRADING, LTD.; RCM ARIES HOLDING, LTD.; RITCHIE RML
                     TRADING, LTD.; and RTL OPTIONS, LTD., Plaintiffs-Appellants,
                     v. McGLADREY & PULLEN, LLP; RSM McGLADREY, INC.;
                     SIMON LESSER; and HAROLD ALAN KATZ, Defendants
                     (McGladrey & Pullen, LLP; RSM McGladrey, Inc.; and Simon Lesser,
                     Defendants-Appellees).



District & No.       First District, Third Division
                     No. 1-18-0806



Filed                April 22, 2020
Rehearing denied     April 29, 2020



Decision Under       Appeal from the Circuit Court of Cook County, No. 17-L-4875; the
Review               Hon. Thomas Mulroy, Judge, presiding.



Judgment             Affirmed.
     Counsel on                William P. Hardy, of Hinshaw & Culbertson, LLP, of Springfield, and
     Appeal                    B. Jay Dowling, of Clayborne, Sabo & Wagner, LLP, of Belleville, for
                               appellants.

                               Anand C. Mathew, of Palmersheim & Mathew LLP, of Chicago, and
                               Joseph M. Terry (pro hac vice), Katherine M. Turner (pro hac vice),
                               and Jessica L. Pahl (pro hac vice), of Williams & Connolly LLP, of
                               Washington, D.C., for appellees.



     Panel                     JUSTICE COBBS delivered the judgment of the court, with opinion.
                               Presiding Justice Ellis and Justice Howse concurred in the judgment
                               and opinion.


                                               OPINION

¶1        Plaintiffs appeal the circuit court’s order dismissing their nine-count complaint against
      defendants for accounting malpractice as time barred under the statute of limitations. Plaintiffs
      assert that they could not file their accounting malpractice claim due to the automatic stay
      provisions of a separate bankruptcy case in which the parties of this appeal were associated.
      Accordingly, plaintiffs maintain that the applicable time period for bringing their malpractice
      claims was tolled and contend that they timely filed their complaint once the bankruptcy
      proceedings were resolved. For the reasons set forth below, we affirm the order of dismissal.

¶2                                        I. BACKGROUND
¶3        Plaintiffs are a group of investment companies and entities who invested in an assortment
      of hedge funds collectively known as the Lancelot Funds. The Lancelot Funds were run by
      Greg Bell and purported to invest in short-term trade notes and purchase order financing. The
      Lancelot Funds focused their portfolio on notes issued by the Petters Company, Inc. However,
      in 2008, the Petters Company, Inc., filed for Chapter 11 bankruptcy following the arrest of
      Thomas Petters on federal fraud and money laundering charges. Shortly after, the Lancelot
      Funds cancelled all requests for redemption of investment and filed for Chapter 7 bankruptcy.

¶4                                   A. The Bankruptcy Proceedings
¶5        The Lancelot Funds filed for bankruptcy on October 20, 2008, and a trustee was appointed
      to gather the property of the estate, liquidate it, distribute the proceeds to creditors, and close
      the debtors’ estate. At the same time as the bankruptcy filing was proceeding, several investors
      filed lawsuits related to the Lancelot Funds seeking recovery from defendant McGladrey and
      others. However, the bankruptcy trustee sought an injunction invoking section 541(a)(1) of
      Title 11 of the United States Code (Bankruptcy Code) (11 U.S.C. § 541(a)(1) (2006)) and
      alleging that claims against McGladrey were the property of the bankruptcy estate and
      therefore subject to the automatic stay provisions of section 362 of the Bankruptcy Code (id.


                                                   -2-
     § 362(a)(3)). See In re Lancelot Investors Fund, L.P., 408 B.R. 167 (Bankr. N.D. Ill. 2009).
     Plaintiffs were not among the investors subject to this action by the trustee. Many of the
     investors reached an agreement with the trustee and were dismissed from the injunction action.
     Id. at 170. However, one group of investors, referred to as McKinley, continued with their state
     court suit against McGladrey for professional malpractice and negligent misrepresentation
     alleging that McGladrey’s lack of due diligence resulted in the failure to discover Petters’s
     Ponzi scheme. Id. at 171.
¶6       On July 17, 2009, the bankruptcy court enforced the automatic stay provisions of section
     362(a)(3), ruling in the trustee’s action that McKinley’s claims against McGladrey were
     property of the bankruptcy estate. Id. at 172. The bankruptcy court found that the alleged harms
     in McKinley’s complaint were general claims that affected many creditors, not just McKinley,
     and therefore were property of the bankruptcy estate. Id. The bankruptcy court noted that
     bankruptcy procedures provide for a claimant like McKinley to pursue its claim only if the
     trustee abandons the suit and the bankruptcy court grants permission to the claimant to
     prosecute the cause of action on behalf of the estate. Id. at 173. Citing section 554 of the
     Bankruptcy Code, the court noted that “[p]roperty of the estate that is not administered or
     abandoned by the trustee remains property of the estate until the bankruptcy case is closed”
     and that any party to the bankruptcy can seek court action to compel the trustee to pursue the
     cause or abandon the claim. Id.; see also 11 U.S.C. § 554 (2006).
¶7       Additionally, the bankruptcy court stated that the trustee would also be entitled to
     injunctive relief even if the claims were not considered a part of the bankruptcy estate because
     such claims were substantially related to the estate. In re Lancelot Investors Fund, L.P., 408
     B.R. at 174. The court cited its general powers under section 105 of the Bankruptcy Code,
     which provides that “[t]he court may issue any order, process, or judgment that is necessary or
     appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a) (2006). The court then
     compared the trustee’s action against McKinley to Fisher v. Apostolou, 155 F.3d 876 (7th Cir.
     1998), where a Chapter 7 trustee enjoined third parties from pursuing fraud claims against
     another third-party nondebtor that the trustee had an adversary proceeding against in the
     bankruptcy court. The bankruptcy court found that the substantial overlap between the trustee’s
     investigation and McKinley’s claims, in addition to the fact that a favorable judgment for
     McKinley would affect the amount of property available for distribution to creditors of the
     bankruptcy estate, made the case analogous to Fisher. In re Lancelot Investors Fund, L.P., 408
     B.R. at 174. Thus, injunctive relief, as provided for under the bankruptcy court’s section 105
     general powers, was warranted in order to promote the general policies of bankruptcy and an
     orderly administration of the bankruptcy estate. Id. at 175. The injunction order was dissolved
     on September 15, 2015.

¶8                                        B. The Complaint
¶9       Plaintiffs’ complaint alleged that, from 2003 through 2008, the Lancelot Funds contracted
     defendants 1 to perform annual audits and provide financial statements to potential and actual


        1
          The complaint refers to “Defendants AM&G and AM&G Cayman,” who were retained in 2003
     by the Lancelot Funds to conduct external audits before stating that McGladrey acquired assets of
     AM&G around 2006, including the audit team assigned to the Lancelot Funds. Defendants Lesser and

                                                 -3-
       investors. Defendant Simon Lesser is a certified public accountant who served as a managing
       director of defendant RSM McGladrey, Inc., and was a partner of defendant McGladrey &
       Pullen, LLP, during this time. Defendant Harold Allen Katz 2 was initially a senior manager or
       director of the audit team at McGladrey and later worked as vice president of finance and
       accounting for a management company related to the Lancelot Funds.
¶ 10       Plaintiffs alleged that a former employee of Ritchie Capital had spoken with Lesser in 2005
       over a series of phone calls regarding defendants’ audit work. Lesser allegedly represented to
       the employee that there were “no anomalies” with the Lancelot Funds. Lesser also stated that
       his accounting firm was confirming the underlying receivables from the Lancelot Funds’
       investments and confirming the existence of the actual goods. Plaintiffs further alleged that
       Bell had provided plaintiffs with documents including McGladrey’s annual audit opinions in
       order to solicit their investments. Plaintiffs asserted that McGladrey knew the work performed
       by them on behalf of the Lancelot Funds would be used to influence potential investors.
       Moreover, plaintiff Rhone Holdings II, Ltd., also retained McGladrey to conduct annual audits
       from 2006 through 2013.
¶ 11       Count I alleged that McGladrey engaged in negligent misrepresentation, failed to conduct
       its audits in accordance with professional accounting standards, and misled plaintiffs by
       knowingly or recklessly representing facts about the security of plaintiffs’ investments in the
       Lancelot Funds, resulting in plaintiffs’ failure to redeem their investment funds in a timely
       matter. Count II alleged similar deficiencies in McGladrey’s actions but alleged that such
       actions were committed knowingly and constituted fraudulent misrepresentation, again
       preventing plaintiffs from realizing the truth of the Lancelot Funds and timely redeeming their
       investment. Count III alleged that McGladrey engaged in common-law fraud by knowingly
       including false statements in their annual audits of the Lancelot Funds with the purpose of
       inducing plaintiffs into believing Bell’s representations and to keep their investment in the
       Lancelot Funds. Count IV alleged that McGladrey fraudulently concealed information about
       the assets of the Lancelot Funds on the annual audits. Each of these counts stated that plaintiffs
       sought relief for damages in excess of $100 million.
¶ 12       Count V raised allegations stemming from the Rhone transaction that only a subset of
       plaintiffs took part in, where they retained a third party to conduct a valuation of the investment
       shares for sale. Plaintiffs alleged that the third-party valuation was based on the audit and
       financial statements prepared by McGladrey. Plaintiffs assert that the shares later sold were
       overvalued, creating a $50 million liability for the plaintiffs involved in the Rhone transaction
       in addition to collateral damages totaling an additional $44 million. Plaintiffs assert that
       McGladrey’s actions in relation to this transaction constituted fraudulent concealment, where
       McGladrey knew the actual value of the shares was zero, and sought damages for the $94
       million in liability arising from the transaction.
¶ 13       Counts VI and VII alleged that McGladrey was liable for aiding and abetting the Lancelot
       Funds and engaged in a civil conspiracy with all defendants and Bell, where McGladrey
       conducted reckless or fraudulent annual audits, provided documentation confirming Bell and

       Katz were alleged to be a part of this audit team at AM&G and later, McGladrey. There is no record of
       service on a party named AM&G or AM&G Cayman.
           2
             Katz is not a party to this appeal, and the record reflects that summons were issued but never
       served on Katz.

                                                     -4-
       the Lancelot Funds’ fraudulent conduct, and was aware that it played a role in the Lancelot
       Funds scheme. Count VII also asserted that Katz had pled guilty in federal court to conspiracy
       to commit wire fraud and been sentenced to federal prison. In these two counts, plaintiffs also
       alleged and sought relief for damages in excess of $100 million.
¶ 14       Count VIII alleged that McGladrey was in breach of contract, for failing to uphold the
       terms of engagement letters between McGladrey and plaintiffs and to inform plaintiffs of the
       apparent fraud and conduct audits in accordance with professional standards. For this count,
       again plaintiffs alleged and sought relief for damages in excess of $100 million.
¶ 15       Lastly, count IX was asserted by plaintiff Ritchie Multi-Strategy Global Trading, LLC, and
       alleged that McGladrey and RMS McGladrey, Inc., violated the Consumer Fraud and
       Deceptive Business Practices Act (Fraud Act) (815 ILCS 505/1 et seq. (West 2006)) where
       defendants’ actions constituted “unfair or deceptive” practices under the Fraud Act and also
       were to be considered “continuing violations” such that the statute of limitations had not run.
       Plaintiffs only alleged $100,000 in damages in relation to this count.

¶ 16                                             C. Dismissal
¶ 17       Plaintiffs filed their complaint on May 12, 2017. Defendants sought dismissal under section
       2-619.1 of the Illinois Code of Civil Procedure (Illinois Code), which allows for combined
       motions. 735 ILCS 5/2-619.1 (West 2016). Defendants first asserted that dismissal was
       appropriate under section 2-619(a)(5) of the Illinois Code (id. § 2-619(a)(5)), where the
       applicable two-year statute of limitations and five-year statute of repose barred plaintiffs’
       claims from proceeding after more than nine years had passed since the alleged acts had
       occurred. Defendants also sought dismissal under section 2-615 of the Illinois Code (id. § 2-
       615) as well, contending that two of the named plaintiffs were entities that no longer existed
       and lacked standing to sue and, moreover, plaintiffs had failed to allege with particularity any
       duty owed to plaintiffs by McGladrey and the proximate cause between plaintiffs’ losses and
       McGladrey’s actions.
¶ 18       The circuit court dismissed plaintiffs’ complaint with prejudice on December 6, 2017,
       under section 2-619(a)(5), finding that plaintiffs were required to bring their claims against
       defendants as soon as they were put on notice of the wrongdoing in 2008. The circuit court
       rejected plaintiffs’ assertion that the automatic stay provisions of the Bankruptcy Code applied
       to McGladrey because McGladrey was not the party filing for bankruptcy. The court further
       found that the bankruptcy court’s injunction order contained no language enjoining plaintiffs’
       claims or extending the stay and injunction against McKinley to all other creditors. Thus, the
       court found that plaintiffs had sat on their rights by failing to file their suit earlier and present
       the court with the opportunity to stay the case. Plaintiffs filed a motion to reconsider, which
       was denied on March 12, 2018. 3

¶ 19                                            II. ANALYSIS
¶ 20       Plaintiffs argue that their filing on May 12, 2017, was timely because the statute of
       limitations and statute of repose were tolled from October 20, 2008, until September 15, 2015.
       Plaintiffs assert that these statutes were tolled due to the Lancelot Funds’ bankruptcy filing. As
           3
            The transcript from the hearing on the original motion to dismiss was not included in the record
       on appeal. This court only reviewed the transcript from the hearing on the motion to reconsider.

                                                     -5-
       a result of the bankruptcy filing, plaintiffs maintain that all causes of action against McGladrey
       arising out of its audits of the Lancelot Funds were considered property of the bankruptcy
       estate and prohibited by the Bankruptcy Code’s automatic stay provisions. Plaintiffs assert that
       the application of the Bankruptcy Code’s automatic stay provisions operated as a statutory
       prohibition, which brought their claims under section 13-216 of the Illinois Code (id. § 13-
       216) and tolled the statute of limitations. Plaintiffs reject the circuit court’s consideration of
       whether McGladrey filed bankruptcy because McGladrey is not required to file for bankruptcy
       in order to have claims against it considered as part of the Lancelot Fund’s bankruptcy estate.
       Plaintiffs further reject the circuit court’s conclusion that they should have filed suit regardless
       of the automatic stay provisions to “give the court an opportunity to stay.” Plaintiffs take the
       position that, because the suit would have been found void ab initio, filing would have exposed
       them to possible sanctions.
¶ 21        A section 2-619 motion to dismiss admits the legal sufficiency of the complaint and raises
       defects, defenses, or other affirmative matters that defeat the claim. Cohen v. McDonald’s
       Corp., 347 Ill. App. 3d 627, 632 (2004). In reviewing the dismissal of a cause of action under
       section 2-619, this court accepts as true the well-pleaded allegations of the plaintiff’s complaint
       and the evidentiary facts in a defendant’s supporting affidavit that have not been refuted in a
       counter-affidavit of the plaintiff. Board of Managers of the Village Centre Condominium Ass’n
       v. Wilmette Partners, 198 Ill. 2d 132, 134 (2001); Kawaguchi v. Gainer, 361 Ill. App. 3d 229,
       236 (2005). A trial court’s ruling on a section 2-619 motion is reviewed de novo. Martin v.
       Illinois Farmers Insurance, 318 Ill. App. 3d 751, 757 (2000).
¶ 22        The applicable statute of limitations is provided by section 13-214.2 of the Illinois Code,
       which gives a claimant two years from the time they knew or reasonably should have known
       of the act or omission in the accountant’s professional service that gave rise to their cause of
       action. 735 ILCS 5/13-214.2(a) (West 2016). The statute further provides that “[i]n no event
       shall such action be brought more than 5 years after the date on which occurred the act or
       omission.” Id. § 13-214.2(b). Section 13-216 of the Illinois Code states, “[w]hen the
       commencement of an action is stayed by injunction, order of a court, or statutory prohibition,
       the time of the continuance of the injunction or prohibition is not part of the time limited for
       the commencement of the action.” Id. § 13-216. Accordingly, although the complaint alleges
       acts and omissions occurring as early as 2003, plaintiffs contend that the statute of limitations
       and the statute of repose as prescribed by section 13-214.2 were tolled under section 13-216
       until September 2015 when the bankruptcy injunction was dissolved.
¶ 23        As summarized earlier, the bankruptcy court in In re Lancelot Investors Fund, L.P.
       provided two justifications for staying McKinley’s suit against McGladrey from proceeding:
       the automatic stay provisions under section 362(a)(3) of the Bankruptcy Code and the court’s
       general injunction powers under section 105 of the Bankruptcy Code. Plaintiffs rely heavily
       on this decision and maintain that all causes of action against McGladrey, including theirs,
       arising out of its audits of the Lancelot Funds were considered property of the bankruptcy
       estate. Notably, in Fisher—the case relied upon by the bankruptcy court to justify use of its
       section 105 injunction powers—the Seventh Circuit reviewed a bankruptcy court’s injunction
       that prevented a group of defrauded investors, who were creditors of the bankruptcy estate,
       from pursuing claims against a third-party defendant where the debtor’s trustee also sought to
       pursue similar claims. The court rejected application of an automatic stay but affirmed the
       bankruptcy court’s use of section 105 injunction powers. Fisher, 155 F.3d at 878.


                                                    -6-
¶ 24       This distinction is significant, as plaintiffs here argue that the Bankruptcy Code’s section
       362(a)(3) automatic stay triggers the provisions of section 13-216 of the Illinois Code as a
       statutory prohibition preventing them from filing suit earlier. However, the Seventh Circuit in
       Fisher rejected a bankruptcy court order finding that an automatic stay was triggered under
       remarkably similar circumstances. The bankruptcy court, here, also appeared to acknowledge
       that its ruling for the application of an automatic stay might be rejected; thus, it provided an
       alternative basis for its 2009 ruling.
¶ 25       The facts in Fisher, which we find similar to the case at bar, are worth briefly noting. In
       Fisher, the plaintiffs were defrauded investors who had fallen subject to a “bucket shop,”
       which is similar to a Ponzi scheme, and the entity that touted itself as trading in commodities
       futures filed for bankruptcy. Id. at 877, 879. The plaintiffs voluntarily dismissed the debtors
       from their claim and continued to proceed in their suit against the third parties, not in
       bankruptcy, who allegedly committed various acts of fraud against plaintiffs in furtherance of
       the scheme, only to have the bankruptcy trustee intervene and argue that such claims were
       property of the bankruptcy estate. Id. Consistent with the reasoning in Fisher, which rejected
       the automatic stay provisions, we find that plaintiff’s claims here would not be subject to an
       automatic stay. Consequently, section 13-216 of the Illinois Code was not triggered due to a
       statutory prohibition by the Lancelot Funds’ filing for bankruptcy. That said, we must next
       consider whether a valid injunction or court order, which are other means for triggering section
       13-216, were in force, preventing plaintiffs from timely filing suit.
¶ 26       Plaintiffs read the 2009 bankruptcy court order as expressly forbidding all investors from
       pursuing any such claims against McGladrey while the trustee was doing the same. Plaintiffs
       disagree with the circuit court’s statement that they were “obligated” to file suit upon learning
       of McGladrey’s wrongdoing. They maintain that taking this hard-line position places similarly
       situated investors in an untenable position because, with knowledge of the bankruptcy
       proceedings, they could be sanctioned under section 362 of the Bankruptcy Code for violating
       the automatic stay. Furthermore, plaintiffs allege that any suit brought would have been void
       ab initio and a waste of time and resources.
¶ 27       Defendants respond that the injunction order in the McKinley suit was narrow and applied
       only to prevent further prosecution of that particular state court action. Defendants assert that
       nothing in that order barred the commencement of any future claims by other nondebtor
       plaintiffs against McGladrey. Defendants argue that plaintiffs’ reading of the order is too broad
       and unwieldy, effectively turning any claims held by a nondebtor plaintiff against a nondebtor
       defendant into “property” of the bankruptcy estate where the debtor may have a claim against
       the nondebtor defendant. Defendants also highlight a number of cases brought by other parties
       involving McGladrey filed after the McKinley injunction order. Most significantly, another set
       of nondebtor plaintiffs, referred to as the Tradex plaintiffs, initiated a state suit in Illinois
       (Tradex Global Master Fund SPC Ltd. v. Lancelot Investment Management, LLC, No. 2010-
       CH-13264 (Cir. Ct. Cook County)) after the McKinley injunction was ordered. The bankruptcy
       court issued another order staying that case, which defendants emphasize was specific only to
       that suit and did not bar claims by other investors.
¶ 28       Briefly, the Tradex plaintiffs sought redress from a number of defendants including
       Lancelot Investment Management, LLC; Gregory Bell; Swiss Financial Services (Bahamas),
       Ltd.; Swiss Financial Services, Inc.; McGladrey & Pullen LLP; McGladrey & Pullen, Cayman;
       Altschuler, Melvoin & Glasser, Cayman; Altschuler, Melvoin & Glasser, LLP; and Simon

                                                   -7-
       Lesser. The bankruptcy court order filed on August 24, 2010, “preliminarily enjoined” the
       Tradex plaintiffs’ state court action until the close of the bankruptcy case, finding that allowing
       the suit to proceed would “(a) improperly permit creditors to litigate claims that belong to the
       bankruptcy estate *** and (b) affect the amount of property in the bankruptcy estate and the
       allocation of property among creditors.” The bankruptcy court did not enter sanctions against
       the Tradex plaintiffs.
¶ 29       We thus reject plaintiffs’ assertions that, had they filed these claims any earlier, they would
       be subject to sanctions or waste their resources. Under Fisher, plaintiffs’ claims are not subject
       to an automatic stay. Absent application of the automatic stay, the only other justification for
       not proceeding within the applicable limitations period would have been due to the trustee’s
       properly supported petition for the bankruptcy court’s exercise of its section 105 authority.
¶ 30       As demonstrated by the orders involving the McKinley plaintiffs’ and the Tradex plaintiffs’
       claims, section 105 injunctions are case specific. By not filing suit, plaintiffs here provided no
       opportunity either for the trustee or the bankruptcy court to intervene. Additionally, there was
       no specific injunction or court order barring their claims. In particular, it should be noted that
       one of the plaintiffs has a specific claim against McGladrey that is dissimilar from the class of
       investor claims due to McGladrey’s specific audit work, not only on behalf of the Lancelot
       Funds, but for plaintiff Rhone Holdings II, Ltd., separately. Accordingly, these are the types
       of claims the bankruptcy court should have had the opportunity to assess if proceeding on the
       claim affected the trustee’s work on behalf of the bankruptcy estate.
¶ 31       Finally, we note plaintiffs’ attempt to compare their case to Garbe Iron Works, Inc. v.
       Priester, 99 Ill. 2d 84 (1983). However, we find Garbe inapposite. In Garbe, the Illinois
       Supreme Court held that a plaintiff suing on a mechanic’s lien against two defendants was not
       required to file an earlier claim to preserve his cause of action, where one of the defendants
       filed for bankruptcy and both defendants were necessary parties. Id. The court found that the
       statute of limitations for bringing the mechanics lien was tolled while the defendant was subject
       to the automatic stay provisions of the bankruptcy code. Id. at 89. Here, there is no claim that
       any of the named defendants are personally subject to bankruptcy proceedings, and the
       Lancelot Funds, which were in bankruptcy proceedings, are not a necessary party to plaintiffs’
       claims. Therefore, the holding in Garbe Iron Works provides to plaintiffs no support.

¶ 32                                      III. CONCLUSION
¶ 33      For the reasons stated, we affirm the order of the circuit court.

¶ 34      Affirmed.




                                                    -8-